Citation Nr: 1642729	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability other than chronic gastritis, to include irritable bowel syndrome (IBS). 

2.  Entitlement to service connection for degenerative arthritis with patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from October 1992 to September 1994, with an additional period of Active Duty for Training (ACDUTRA) from September 1989 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010, October 2010 and December 2015 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a July 2015 travel Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2015, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

Although the previous Board decision characterized the Veteran's IBS as a stomach condition, other than gastritis, the Board finds that the Veteran's diagnosed IBS is more appropriately characterized as a gastrointestinal disability.  The issue has been updated as reflected on the title page. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for degenerative arthritis with patellofemoral syndrome of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A gastrointestinal disability other than chronic gastritis, to include IBS, was not manifest in service, nor has it been shown to be related to service.  


CONCLUSION OF LAW

A gastrointestinal disability other than chronic gastritis, to include IBS, was not incurred in or aggravated by service, and is not attributable to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In September 2010, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claims and as to the disability rating and effective date elements of his claim.

In regard to the duty to assist, the Veteran's service treatment and private treatment records have been obtained and considered.  The Veteran was also afforded a VA examination in December 2013 followed by an addendum medical opinion in September 2015.  The December 2013 examiner reviewed the Veteran's claims folder and provided an opinion which was not fully supported by a rationale.  In the September 2015 addendum, the examiner fully addressed all lay contentions and favorable evidence and provided an opinion supported by adequate reasoning.  Therefore, the Board finds that the September 2015 medical opinion is adequate for adjudication purposes.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a gastrointestinal disability, other than gastritis, since he experienced abdominal pain and other stomach related symptoms during and post-service.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Here, there is evidence of multiple gastrointestinal disabilities - namely chronic gastritis and IBS.  The Board granted service connection for chronic gastritis in its previous decision; therefore, the diagnosis of IBS is currently only before the Board.  There is also evidence of gastrointestinal complaints in-service.  An April 1994 Record of Acute Medical Care indicates that the Veteran complained of stomach pains and blood in his stool.  A June 1994 Record of Acute Medical Care indicates the Veteran reported symptoms of vomiting.  A July 1994 treatment record indicates that the Veteran reported ulcer/stomach problems.  The Veteran also reported stomach problems on his August 1994 Report of Medical History.  Therefore, the Board finds that there is evidence of an in-service incurrence.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related. Here, the Board finds that the Veteran's IBS is not related to service. 

Post-service private treatment records from King's Daughters Medical Center indicate that in 2006, the Veteran was treated for complaints of diarrhea, abdominal pain.  An endoscopy report revealed diagnoses of mild gastritis and duodenitis.  There was no evidence of Crohn's disease in the small bowel.  

The Veteran was afforded a VA examination in December 2013 where the examiner noted the Veteran's 2006 diagnosis of chronic gastritis.  The Veteran reported that he experienced burning abdominal pain in 1994 and was treated for episodic vomiting.  He reported that he continued to have stomach pain, mostly cramping, after eating and loose stools 4 to 5 times per day.  He denied any epigastric burning.  The examiner noted the Veteran's in-service complaints of burning stomach pain and subsequent post-service testing results, which included a diagnosis of chronic gastritis and which ruled out Crohn's disease or ulcerative colitis.  The examiner concluded that the Veteran's in-service symptoms were attributable to gastritis and opined that his current symptoms are more likely symptoms of IBS.  "I would opine that for the past decade his symptoms are those of irritable bowel syndrome which did NOT begin in service."  

Since the examiner did not provide a complete rationale for his conclusion that the Veteran's IBS did not begin in service, the Board remanded the matter for an addendum opinion. 

In a September 2015 addendum medical opinion, the examiner opined that the Veteran's IBS was less likely than not caused or aggravated by service or a service-connected disability.  The examiner explained,

It is important to understand that even though gastritis and irritable bowel syndrome (IBS) are associated with abdominal symptoms, those symptoms are distinct for each condition with little to no overlap.  There is little doubt that the "two months of burning epigastric pain" on the 6/17/1994 visit to sick call was due to either gastritis or peptic ulcer, and an upper GI series showed no ulcer.  Therefore, by the process of elimination, gastritis was the likely diagnosis.  Twelve years later the diagnosis chronic gastritis was established via EGD/biopsy on 8/1/2006.  The EGD was performed during a workup for GI bleeding, the source of which turned out to be internal hemorrhoids.  As indicated in my December 2013 opinion, the gastritis had been silent for the past 7 years as evidenced by the absence of burning epigastric pain and absence of medication for gastritis.  As for his IBS symptoms, those are distinct from the burning epigastric pain in service.  Specifically, his symptoms of IBS which he has had for many years are (1) crampy generalized abdominal pain, especially following eating, (2) relief of the crampy pain with defecation, and (3) multiple loose stools per day.  None of those symptoms is seen with gastritis.  The abdominal pain of IBS is NOT burning, is NOT epigastric, and is NOT relieved with antacids.  He clearly did not have symptoms of IBS in service.  He clearly has them now. 

The Board finds the September 2015 addendum medical opinion to be highly probative in value.  In that regard, the examiner addressed the Veteran's lay statements of stomach complaints; reviewed the Veteran's service treatment records which indicated treatment for stomach related complaints and post-service complaints of stomach pain and provided an opinion supported by well-reasoned rationale.  The examiner addressed what appeared to favorable evidence of stomach complaints and explained the differences between the Veteran's two gastrointestinal related disabilities.  He ultimately concluded that the Veteran's IBS was not related to service.

The Board finds that the Veteran is competent to report his symptoms of pain, etc.  However, the Veteran is not competent to provide an assessment of the etiology of these symptoms.  The examiner, an expert in the field of medicine, explained the symptoms of chronic gastritis and IBS and differentiated why the Veteran's symptoms during service were not related to his current IBS.  The Veteran has not provided any evidence that he is proficient in diagnosing gastrointestinal disorders.  Therefore, the Board does not attach any probative value to the Veteran's statements which attempt to relate his IBS to service.  

As the preponderance of the evidence is against the claim for service connection for a gastrointestinal disability other than chronic gastritis, to include IBS, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability other than chronic gastritis, to include IBS, is denied.  
REMAND

In a December 2015 rating decision, the RO denied the Veteran's claim for entitlement to service connection for degenerative arthritis with patellofemoral syndrome of the left knee.  In a December 2015 correspondence, the Veteran expressed disagreement with the denial and requested a post-decisional hearing.  
The RO has not issued a Statement of the Case (SOC) in response to the notice of disagreement.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the above referenced matters, for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case that addresses the issue of entitlement to service connection for degenerative arthritis with patellofemoral syndrome of the left knee.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


